Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report of Miller Industries, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2007 filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William G. Miller, Chairman of the Board and Co-Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350 as adopted by § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:March 13, 2008 /s/ William G. Miller William G. Miller Chairman of the Board and Co-Chief Executive Officer
